This was an action commenced by the defendant in error, plaintiff below, against the plaintiff in error, defendant below, to recover the sum of $24 as stated by plaintiff in his bill of particulars for damages done him by the defendant by running over and killing three of his hogs with their train. The defendant filed a general demurrer to the bill of particulars of the plaintiff, which after argument was overruled, and the defendant electing to stand upon its demurrer, judgment was rendered against it. This proceeding was commenced to review the action of the court below in overruling the defendant's demurrer to the plaintiff's bill of particulars. The rule is that:
"Where the bill of particulars in a plain and direct manner states the facts constituting the plaintiff's claim or cause of action, it is sufficient under the statute, and technical objections to such pleadings should not reverse a case, unless it affirmatively appears from the record that some substantial right has been prejudiced thereby." (Gavin v. Harrell,27 Okla. 373, 113 P. 186, 35 L. R. A. [N. S.] 862, Ann. Cas. 1912B, 744; Holden v. Lynn, 30 Okla. 663, 120 P. 246, 38 L. R. A. [N. S.] 239; First Nat. Bank v. Collins, 30 Okla. 497,120 P. 245; Stevens, etc., Co. v. Dulaney, 31 Okla. 608,122 P. 166.)
We have examined the bill of particulars before us, and are of the opinion that it sufficiently complies with the rule.
The judgment of the court below is therefore affirmed.
All the Justices concur. *Page 307